                     Case 20-11602-BLS       Doc 8     Filed 06/19/20      Page 1 of 3



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

    In re:                                            Chapter 11

    FACTOM, INC.,1                                    Case No. 20-11602 (BLS)

                            Debtor.                   Obj. Deadline: July 3, 2020 at 4:00 p.m.


                   MOTION OF THE DEBTOR FOR ORDER ESTABLISHING
                  DEADLINES TO FILE PROOFS OF CLAIM AND APPROVING
                       FORM AND MANNER OF NOTICE THEREOF

             The Debtor hereby moves for an order, in the form annexed hereto, establishing deadlines

to file proofs of claims against the Debtor and approving the form and manner of notice thereof,

pursuant to Rule 2002 and 3003, and Del. Bankr. L.R. 1009-2, 2002-1 and 3003-1.

                                      JURISDICTION AND VENUE

             1.     This Court has subject matter jurisdiction to consider this motion pursuant to

28 U.S.C. §§ 157(a) and 1334(b). This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

Venue in this district is proper pursuant to 28 U.S.C. § 1408.

                          RELIEF REQUESTED AND BASIS THEREFOR

             2.     The Debtor proposes the Court fix the following bar dates (together, “Bar Dates”):

                    General Bar Date: August 28, 20202




1The Debtor’s mailing address is 13492 Research Boulevard, P.O. Box 643, Austin, Texas 78750.
The last 4 digits of its taxpayer identification number are 6915.

2 Rule 2002(a)(7) requires that at least twenty-one (21) days’ notice be given of the deadline to file
proofs of claim. The proposed order contemplates service of the Bar Date Notice by first class
mail within three (3) days following entry of the same, which in turn requires that an additional
three (3) days be added to the applicable notice period pursuant to Rule 9006(f). The provisions
of Del. Bankr. L. R. 2002-1(e) (calling for sixty (60) days’ notice of the bar date) only applies
where the bar date motion has been made without notice and a hearing. This motion is being made
on notice.
                Case 20-11602-BLS         Doc 8       Filed 06/19/20   Page 2 of 3



               Governmental Bar Date: December 15, 2020 3

               Amended Schedules Bar Date: Thirty (30) days from the amendment, in accordance
               with Del. Bankr. L.R. 1009-2.

               Rejection Damages Bar Date: Thirty (30) days after service of notice of the
               rejection.

       3.      The Debtor further proposes that the following persons be exempted from filing

proofs of claim by the applicable Bar Date:

                  Any person or entity whose claim is listed in Schedule D or Schedule E/F and
                   is not marked contingent, unliquidated or disputed, and who does not dispute
                   the amount or characterization of the claim as set forth in the Schedules.

                  Any claimant who holds a claim the filing of which is subject to a specific date
                   fixed by the Court other than as provided in this Order.

                  Any creditor whose claim has been paid in full or otherwise satisfied by the
                   Debtor or another party.

                  Current directors and officers of the Debtor who assert claims for
                   indemnification or contribution arising on account of services to the Debtor.

       4.      In addition, the Debtor requests that the Court direct that, in accordance with Rule

3003(c)(2), any person or entity that fails to timely file a proof of claim shall not be treated as a

creditor with respect to such claim for voting and distribution purposes, and shall be forever barred

from asserting such claim against the Debtor or its estate.

       5.      The Debtor also requests that that the Court approve the Debtor’s proposed form of

notice of the Bar Date, in the form annexed hereto as Exhibit 1 (“Bar Date Notice”).

       6.      The Debtor proposes to transmit the Bar Date Notice together with Official Form

B410, by first class mail to all persons and entities required to be given notice pursuant to Del.




3
 In accordance with Bankruptcy Code section 502(b)(9) and Rule 3002(c)(1), the proposed
Governmental Bar Date is one-hundred-and-eighty (180) days following the petition date.


                                                  2
                Case 20-11602-BLS         Doc 8       Filed 06/19/20   Page 3 of 3



Bankr. L.R. 2002-1(e), and requests that the Court approve the foregoing service as good and

sufficient.

                                     NO PRIOR REQUEST

        7.     No prior request for the relief sought herein has been made to this Court or to any

other court.

        WHEREFORE, the Debtor requests that the Court enter the annexed proposed order and

grant such other and further relief as the Court deems just and proper.

Dated: June 19, 2020                                   Respectfully submitted,

                                                       /s/ Julia Klein
                                                       Julia Klein (DE 5198)
                                                       KLEIN LLC
                                                       919 North Market Street, Suite 600
                                                       Wilmington, Delaware 19801
                                                       (302) 438-0456
                                                       klein@kleinllc.com

                                                       - and -

                                                       Jeffrey Chubak (pro hac vice)
                                                       AMINI LLC
                                                       131 West 35th Street, 12th Floor
                                                       New York, New York 10001
                                                       (212) 490-4700
                                                       jchubak@aminillc.com
                                                       Proposed Attorneys for the Debtor




                                                  3
